 1   Hal Taylor, Esq.
 2   Bar No.: 4399
     223 Marsh Ave.
 3   Reno, NV 90509
     Tel: (775) 825-2223
 4   haltaylorlawyer@gbis.com
     Attorney for Plaintiff
 5

 6   Lindsay F. Osterhout, Esq
     Osterhout Berger Disability Law, LLC
 7   521 Cedar Way, Suite 200
     Oakmont, PA 15139
 8   Ph.: 412-794-8003
     Fax: 412-794-8050
 9
     PA Bar ID: 202275
10   Lindsay@mydisabilityattorney.com
     Pro Hac Vice Attorney for Plaintiff
11   Counsel had complied with LR IA 10-2

12
                                 IN THE UNITED STATES DISTRICT COURT
13
                                      FOR THE DISTRICT OF NEVADA
14
      EVA COKER,                                  )
15                                                )
                    Plaintiff,                    )        CIVIL ACTION NO.
16                                                )        3:20-cv-138-WGC
             v.                                   )
17
                                                  )        JOINT STIPULATION FOR
18    ANDREW SAUL,                                )        ATTORNEY FEES UNDER
      Commissioner of Social Security,            )        THE EAJA
19                                                )
                    Defendant,                    )
20

21          It is hereby stipulated by and between the parties, through their undersigned counsel,

22   subject to the approval of the Court, that the parties have agreed to a compromise settlement of

23   Plaintiff’s request for attorney fees in the amount of Seven Thousand Three Hundred Fifty
24   Dollars ($7,350.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. §2412(d), and no
25
     costs under 28 U.S.C. §1920. This amount represents compensation for all legal services rendered
26
     on behalf of Plaintiff by counsel in connection with this civil action, in accordance with 28 USC
27
     §2412(d).
28                                                     1
 1          The Court shall order that the awarded attorney fees be made payable to Plaintiff, Eva
 2   Coker, and delivered to the business address of Plaintiff’s counsel, Lindsay F. Osterhout, Esquire.
 3
            EAJA fees awarded by this Court belong to the plaintiff and are subject to offset under the
 4
     Treasury Offset Program (31 U.S.C. §3716(c)(3)(B) (2006)). See Astrue v. Ratliff, 130 S.CT
 5
     2521, 2528-29 (2010). Defendant recognizes that Plaintiff assigned her right to EAJA fees to her
 6

 7   attorney. If it is determined upon effectuation of the Court’s EAJA fee order that Plaintiff does

 8   not owe a debt that is subject to offset under the Treasury Offset Program, Defendant agrees to

 9   accept the assignment, and fees will be made payable to Plaintiff’s attorney. If there is such a
10
     debt, any fee remaining after offset will be payable to Plaintiff.
11
            This stipulation constitutes a compromise settlement of Plaintiff’s request for attorney fees
12
     under the EAJA, and does not constitute an admission of liability on the part of the Commissioner
13
     under the EAJA or otherwise. Payment of the aforementioned attorney fees shall constitute a
14

15   complete release from and bar to any and all claims Plaintiff, Hal Taylor, and/or Lindsay

16   Osterhout, or any attorney from her firm (Osterhout Berger Disability Law, LLC) may have
17   relating to attorney fees under the EAJA in connection with his action.
18
            This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security
19
     Act attorney fees under 42 USC §406, subject to the provisions of the EAJA.
20
                                            Respectfully submitted,
21

22   Dated: 5/28/2021                       /s/ Lindsay F. Osterhout
                                            Lindsay F. Osterhout
23                                          Pro Hac Vice Attorney for Plaintiff

24
     Dated: 5/28/2021                       /s/ Hal Taylor
25                                          Hal Taylor
26                                          Local Counsel for Plaintiff

27

28                                                      2
 1   Dated: 6/1/2021   NICHOLAS A. TRUTANICH
                       United States Attorney
 2                     District of Nevada
 3
                       /s/ Marcelo Illarmo*
 4                     MARCELO ILLARMO
                       Special Assistant United States Attorney
 5                     Attorneys for Defendant
                       (*Permission for use of electronic signature
 6                     obtained via email dated June 1, 2021).
 7

 8

 9
                              IT IS SO ORDERED:
10

11                            HON. WILLIAM G. COBB
                              UNITED STATES MAGISTRATE JUDGE
12

13                                    June 2, 2021
                              DATED: ___________________________
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                 3
